Citation Nr: 0433122	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  95-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to a higher initial rating in excess of 10 
percent for the service-connected diplopia of the left eye.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to 
February 1994.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 RO decision that assigned 
a noncompensable evaluation for diplopia of the left eye, 
effective on February 2, 1994.  

In July 1994, the RO assigned a 10 percent rating, effective 
on February 2, 1994.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that in October 1994 the veteran testified at 
a personal hearing before a Hearing Officer at the RO.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran failed without explanation to report for 
necessary VA examinations scheduled in August 1999, January 
2003, October 2003, December 2003 and August 2004.  

3.  The veteran was informed of the consequences of his 
failure to report for VA examinations.  

4.  The service-connected diplopia is not shown to be 
manifested by an impairment of vision in the left eye that 
equates with that of 20/200 or greater or other related 
compensable disability.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected diplopia of 
the left eye are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.655, 4.84a, 4.124a including 
Diagnostic Codes 6092-8405 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that service connection was established 
for a left eye condition  in the June 1994 RO decision.  At 
that time, a noncompensable evaluation was awarded on 
February 2, 1994, one day following the veteran's discharge 
from service.  38 C.F.R. § 3.400 (2003).  Ultimately, the 
veteran was awarded a 10 percent evaluation for the service-
connected diplopia of the left eye under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6092-8405.  

In this case, the veteran is now seeking a higher disability 
rating for his left eye diplopia.  He has essentially 
contended that his left eye condition is more severe than is 
contemplated by the assigned disability rating.  


Veterans Claims Assistance Act of 2000 and 38 C.F.R. § 3.655

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The regulations implementing VCAA are published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The Board notes that the claim for increase was remanded for 
further development in March 1997, June 1999 and March 2000.  
The development ordered in the June 1999 and March 2000 was 
not completed because the veteran failed to report to 
scheduled VA examinations necessary to determine his current 
level of disability.  

Although the claims file does not contain records of the 
notice provided to the veteran of those examinations, he was 
informed in the November 1999 Supplemental Statement of the 
Case that his claims were being denied because of his failure 
to report for these examinations.  

The Board also gave notice of the consequences regarding 
failure to report for VA examination in the March 2000.  The 
veteran did not respond, or otherwise indicate that notice 
was lacking.  The Board concludes from the veteran's silence 
that he was aware of the scheduled examinations and failed to 
report without good cause.  

The veteran's accredited representative has argued that the 
veteran's failure to report to his scheduled VA examinations 
was the result of VA's failure to maintain accurate records.  
As such, the veteran's representative informed the RO of the 
veteran's correct mailing address in a letter dated in July 
2003.  

However, the Board notes that the duty to assist is not a 
one-way street, and the appellant must cooperate in 
developing his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); Olson v. Principi, 3 Vet. App. 480 (1992).  

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim.  The 
duty to assist is not a one-way street, nor is it a blind 
alley.  Id.  

Based on a review of the record, it appears that the RO had 
used the most updated and accurate mailing address for the 
veteran until the veteran's new address was received in July 
2003.  

In a Compensation and Pension Examination Inquiry, initiated 
on September 20, 2003, the record reflects the RO's use of 
the veteran's corrected address and his failure to report to 
his scheduled examinations.  

In the May 2004 VA Form 646 statement, the representative 
again clarified the record regarding the veteran's correct 
mailing address and requested a VA examination for evaluating 
the veteran's service-connected left eye disability.  

However, the Board notes that the veteran failed to report to 
VA examinations requested in July 2004, as shown in the most 
recent Compensation and Pension Examination Inquiry that 
reflected the veteran's correct mailing address.   

Again, the veteran has not offered any explanation for his 
failure to appear for the scheduled VA examinations; however, 
he expressed a willingness to report for examinations if 
rescheduled.  In the absence of any explanation, the Board 
concludes that the veteran has not offered good cause for his 
failure to report for VA examinations.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

In this case, the veteran failed without good cause to report 
for necessary, scheduled examinations.  An examination was 
necessary with regard to his claim for an increased rating, 
because his most recent VA examination was in November 1998.  
Contemporaneous examinations are necessary to evaluate a 
claim for increased rating.  Snuffer v. Gober, 10 Vet. App. 
400 (1997).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b). 38 C.F.R. § 
3.655(a) (2003).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b) (2004).  

Under these circumstances the provisions of 38 C.F.R. 
§ 3.655, the Board finds that the veteran's claim must be 
denied given the evidence of record.  The RO has attempted to 
assist the veteran by affording him numerous opportunities 
for examinations.  However, absent medical evidence showing 
worsening of the veteran's left eye condition, an increased 
rating is not for application in this case.  

When the veteran was examined by VA in May 1994, the veteran 
reported having diplopia in extreme up and left gaze.  He 
demonstrated a six dot prism diopter deviation that indicated 
a little bit of restriction of the left superior rectus and 
the left lateral, but the examiner noted this to be small 
amount with no discomfort.  There was a mild ptosis of the 
left eyelid.  

In an August 1994 private medical statement, it was noted 
that the veteran had undergone surgery with required 
placement of an alloplastic implant because of diplopia and 
enophthalmos.  The veteran was noted to need protection from 
contusion and trauma to protect the implant.  

Here, the veteran was last examined by VA in November 1998 
when he was noted to have some left eye diplopia in the left 
lateral and superior areas, but none in the central area.  
Field testing was normal.  His central visual was 20/20.  The 
diagnosis was that of diplopia secondary to blowout fracture 
with probable entrapment of the left inferior oblique muscle.  

Therefore, given that the medical evidence does not show a 
disability picture consistent with left eye visual impairment 
of 20/200 or greater or other related compensable impairment, 
the claim for increase is denied.  



ORDER

An increased initial rating higher than 10 percent for the 
service-connected left eye diplopia is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



